233 F.2d 176
Charles F. SCARF, Plaintiff-Appellant,v.TRANS WORLD AIRLINES, Inc., Defendant-Appellee, andAllied Aviation Service Corporation of Newfoundland, Ltd., Defendant.
No. 337.
Docket 23927.
United States Court of Appeals Second Circuit.
Argued April 11, 1956.
Decided May 2, 1956.

Benjamin H. Siff, New York City (Gair & Gair, New York City, on the brief), for plaintiff-appellant.
Harold V. McCoy, New York City (Reilly & Reilly, New York City, on the brief), for defendant-appellee.
Before CLARK, Chief Judge, and HINCKS and LUMBARD, Circuit Judges.
PER CURIAM.


1
Plaintiff appeals because of the dismissal, for improper venue, of his action for personal injuries sustained by him at the Gander airport in Newfoundland, Canada, when he fell because of a space created between the TWA plane he was boarding and the boarding ramp. But the action was not terminated as to another defendant accused of negligence in the installation and maintenance of the ramp, and the order appealed from contains no finding of absence of just reason for delay or direction for final judgment as is authorized by Fed.Rules Civ.Proc. rule 54(b), 28 U.S.C.A. Consequently the order is not presently appealable. United Artists Corp. v. Masterpiece Productions, 2 Cir., 221 F.2d 213; Rao v. Port of New York Authority, 2 Cir., 222 F.2d 362.


2
Appeal dismissed.